NO. 12-17-00214-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

E.B.,                                                     §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         On July 6, 2017, E.B. filed an original proceeding in which he challenged Respondent’s
temporary orders based on a Rule 11/Informal Conference Agreement between the parties in a
divorce proceeding. On October 18, this Court conditionally granted E.B.’s petition and directed
Respondent to vacate his April 27, 2017 temporary orders regarding child support,
conservatorship, and possession. M.B. filed a petition for writ of mandamus with the Texas
Supreme Court and the Supreme Court granted a stay of this Court’s October order. See In re
M.B., No. 17-0944 (Tex. Nov. 30, 2017) (order). Subsequently, the Texas Supreme Court
denied M.B.’s petition, without an opinion, and lifted its stay. See In re M.B., No. 17-0944
(Tex. June 8, 2018) (notice). Accordingly, given the Supreme Court’s ruling, by an order signed
on July 9, 2018, Respondent complied with this Court’s October 2017 opinion and order,
rendering this proceeding moot. We dismiss E.B.’s petition for writ of mandamus as moot.
Opinion delivered July 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             JULY 18, 2018

                                        NO. 12-17-00214-CV



                                              E.B.,
                                             Relator
                                               V.
                                      HON. JASON A. ELLIS,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus E. B.; who is
the relator in Cause No. 16-1151-E, pending on the docket of the County Court at Law of Smith
County, Texas. Said petition for writ of mandamus having been filed herein on July 6, 2017, and
the same having been duly considered, because it is the opinion of this Court that the writ should
not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for
writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.